FILED
                           NOT FOR PUBLICATION
                                                                            DEC 05 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KARUK TRIBE; ENVIRONMENTAL                       No.   16-15818
PROTECTION INFORMATION
CENTER; KLAMATH-SISKIYOU                         D.C. No. 3:16-cv-01079-MMC
WILDLANDS CENTER; KLAMATH
RIVERKEEPER; CENTER FOR
BIOLOGICAL DIVERSITY,                            MEMORANDUM*

              Plaintiffs-Appellants,

 v.

WILLIAM STELLE; NATIONAL
MARINE FISHERIES SERVICE;
PATRICIA A. GRANTHAM; UNITED
STATES FOREST SERVICE,

              Defendants-Appellees,

SISKIYOU COUNTY; AMERICAN
FOREST RESOURCE COUNCIL; GARY
RAINEY; GEORGE HARPER,

              Intervenor-Defendants-
              Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                    Maxine M. Chesney, District Judge, Presiding

                     Argued and Submitted November 15, 2016
                             San Francisco, California

Before: SCHROEDER, REINHARDT, and OWENS, Circuit Judges.

      Karuk Tribe and various environmental organizations invoked the provisions

of the Endangered Species Act (“ESA”), 16 U.S.C. § 1536(a)(2), and the National

Forest Management Act (“NFMA”), 16 U.S.C. § 1604(i); 36 C.F.R. § 219.10(e), to

seek a preliminary injunction blocking the government’s salvage logging in a large

burned area of the Klamath National Forest. The district court denied the

preliminary injunction, and the logging project, known as the Westside Fire

Recovery Project, continues to go forward. Plaintiffs appeal.

      We review the denial for abuse of discretion. The Lands Council v. McNair,

537 F.3d 981, 986 (9th Cir. 2008) (en banc), overruled on other grounds by Winter

v. Nat. Res. Def. Council, 555 U.S. 726 (2002). There was none.

      The salvage logging has been undertaken to reduce the likelihood of more

severe fires in the future. Plaintiffs’ concern is with the loss of snags that are

beneficial to owl and salmon habitats. The government was required, under the

NFMA, to comply with the Klamath Forest Plan that spells out requirements for

the retention of snags. The project met those requirements. The government’s



                                            2
efforts to preserve large snags included (1) retaining large “legacy” green trees; (2)

leaving untouched snags in hydrologic riparian areas; (3) designating additional

snag retention areas; and (4) reducing surface fuels, which decreases the risk that

future fire consumes even more snags.

      Plaintiffs rely on our decision in Oregon Nat. Res. Council Fund v. Brong,

492 F.3d 1120, 1126 (9th Cir. 2007), where we affirmed the entry of an injunction

to prevent snag removal by means of clear cutting on a large scale and undertaken

for governmental profit. Here, the Forest Service’s motives are to prevent the

danger of future fires, not economic gain, and the government has gone to pains to

avoid the risks of large-scale clear cutting envisioned in Brong.

      Assuming that Plaintiffs have raised serious questions concerning the

logging in riparian reserves under the NFMA, the equities favor the government

because of the long term environmental, safety and economic benefits. See Earth

Island Inst. v. Carlton, 626 F.3d 462, 475 (9th Cir. 2010).

      With respect to the ESA, National Marine Fisheries Service did not rely

significantly, if at all, on the Forest Service’s planned mitigation measures in

reaching its no jeopardy conclusion. Plaintiffs cannot show a likelihood of success

under the ESA.

      AFFIRMED.


                                           3